Filed 6/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 112







IRET Properties, a North Dakota, 

Limited Partnership, 		Plaintiff and Appellee



v.



Dr. Benoit Tano and 

Fatima Trigui Tano, 		Defendants and Appellants







No. 20130359







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Donald T. Campbell (argued), 150 South Fifth Street, Suite 2300, Minneapolis, MN 55402; for plaintiff and appellee.



Benoit Tano (argued) and Fatima T. Tano (appeared), self-represented, 210 Marcou Road, Onalaska, WI 54650; defendants and appellants.











IRET Properties v. Tano

No. 20130359



Per Curiam.

[¶1]	Dr. Benoit Tano and Fatima T. Tano appeal from a district court order denying their motion to vacate or set aside default judgment.  On appeal, the Tanos argue the district court abused its discretion in failing to find excusable neglect existed because they were unable to obtain legal representation in spite of their diligent efforts.  Failure to obtain legal representation does not amount to excusable neglect under N.D.R.Civ.P. 60(b)(1).  
See
 
State v. $33,000 U.S. Currency
, 2008 ND 96, 748 N.W.2d 420.  All other issues the Tanos raised were without merit.  We summarily affirm the district court order under N.D.R.App.P. 35.1(a)(4) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers